Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2, 3, 5, 11-20, 22, 23, 25 are cancelled; claims 1, 4, 6-10 and 21, 24, 26-30 are pending.

Response to Applicant’s Remark
With regard to rejections under 35 USC 103, Applicant’s remarks have been considered but are deemed moot in view of new grounds of rejection necessitated by claim amendments. 

 Claim Rejections - 35 USC § 112(a)
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 1, 4, 6-10, 21, 24, 26-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claims 1 and 21, the claims have been amended to recite, 
“…receiving, from a user device corresponding to a user, a request to investigate a cryptocurrency account; 
in response to the request, retrieving from a block chain, transaction history associated with the cryptocurrency account, wherein the transaction history comprises a first plurality of cryptocurrency account addresses; 
receiving a plurality of cryptocurrency account lists, wherein each cryptocurrency account list of the plurality of cryptocurrency account lists is associated with a corresponding characteristic of a plurality of characteristics, and wherein each cryptocurrency account list comprises a corresponding plurality of account addresses; 
assigning, based on comparing the first plurality of cryptocurrency account addresses with cryptocurrency addresses within each of the plurality of cryptocurrency account lists, a label to each cryptocurrency account address of the first plurality of cryptocurrency account addresses; 
inputting the first plurality of cryptocurrency account addresses and associated labels into a machine learning model trained to identify characteristics associated with cryptocurrency accounts; 
in response to inputting the first plurality of cryptocurrency account addresses and associated labels  receiving, from the machine learning model, one or more characteristics associated with the cryptocurrency account, wherein the one or more characteristics associated with the cryptocurrency account identify potential issues with the cryptocurrency account; 
determining a risk factor for the cryptocurrency account, based on the one or more characteristics of the cryptocurrency account; 
 receiving from the user device a preference for a risk factor threshold; and 
in response to determining that the risk factor meets the risk factor threshold, sending, to the user device, a first command to display a warning associated with the risk factor.” 

The claims first recite assigning, based on comparing, a label to each account address of the first plurality of cryptocurrency account addresses. The claims then recite inputting the account addresses and labels into a machine learning model, already “…trained to identify characteristics associated with cryptocurrency accounts…” The claims then recite, in response to inputting the addresses and labels, characteristics, which are then recited as being used to determine risk factors.  
However, while Applicant’s specification discloses labelling data and inputting the labelled data to a machine learning model, Applicant’s specification discloses that such steps are to train a machine learning model, in order to provide a basis for future judgment.  Applicant’s specification does not disclose inputting labelled data to determine characteristics associated with the same data, as recited.  See Applicant’s PGPub [43]:
“In some embodiments, machine learning module 207 may be trained using supervised models. Supervised models are a type of machine learning that provides a machine learning module with training data, which pairs input data with desired output data. The training data may provide a knowledge basis for future judgment. Machine learning module 207 may be configured to receive sets of training data, which comprises data with a “characteristic tag” and data without a “characteristic tag.” For example, the training data comprises transaction data with “suspected of money laundering” tags and common transaction data that has no tag. Machine learning module 207 may learn to identify “suspected of money laundering” by applying a learning algorithm to the set of training data. Machine learning module 207 may be configured to receive sets of test data, which are different from the training data and has no tag. Machine learning module 207 may identify the test data having the “characteristic.” For example, receiving sets of test data, machine module 207 may identify those data that are “suspected of money laundering.” This may allow the machine learning developers to better understand the performance of the training, and thus make some adjustments accordingly.” (Emphasis added.)
This discloses inputting training data to identify a “characteristic” in a set of test data, different from the training data and having no tag. This does not disclose inputting training data and receiving characteristics associated with the same training data, as recited by amended claims, “…in response to inputting the first plurality of cryptocurrency account addresses and associated labels  receiving, from the machine learning model, one or more characteristics associated with the cryptocurrency account, wherein the one or more characteristics associated with the cryptocurrency account identify potential issues with the cryptocurrency account…”
 The claims therefore comprise new matter and are rejected for failing to comply with the written description requirement.  Dependent  claims 4, 6-10, 24, 26-30 inherit the same deficiency and are rejected for the same reason. 


 Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-10, 21, 24, 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With regard to claims 1 and 21, the claims have been amended to recite: 
“…receiving, from a user device corresponding to a user, a request to investigate a cryptocurrency account; 
in response to the request, retrieving from a block chain, transaction history associated with the cryptocurrency account, wherein the transaction history comprises a first plurality of cryptocurrency account addresses; 
receiving a plurality of cryptocurrency account lists, wherein each cryptocurrency account list of the plurality of cryptocurrency account lists is associated with a corresponding characteristic of a plurality of characteristics, and wherein each cryptocurrency account list comprises a corresponding plurality of account addresses; 
assigning, based on comparing the first plurality of cryptocurrency account addresses with cryptocurrency addresses within each of the plurality of cryptocurrency account lists, a label to each cryptocurrency account address of the first plurality of cryptocurrency account addresses; 
inputting the first plurality of cryptocurrency account addresses and associated labels into a machine learning model trained to identify characteristics associated with cryptocurrency accounts; 
in response to inputting the first plurality of cryptocurrency account addresses and associated labels  receiving, from the machine learning model, one or more characteristics associated with the cryptocurrency account, wherein the one or more characteristics associated with the cryptocurrency account identify potential issues with the cryptocurrency account; 
determining a risk factor for the cryptocurrency account, based on the one or more characteristics of the cryptocurrency account; 
 receiving from the user device a preference for a risk factor threshold; and 
in response to determining that the risk factor meets the risk factor threshold, sending, to the user device, a first command to display a warning associated with the risk factor.” (Emphasis added.)

 Since the claim first recites assigning a label to each cryptocurrency account address of the first plurality of cryptocurrency account addresses, the subsequent receiving of one or more characteristics associated with the cryptocurrency account is unclear.  Dependent  claims 4, 6-10, 24, 26-30 inherit the same deficiency and are rejected for the same reason. 
For purposes of examination, the initial, training data set, recited in assigning, based on comparing the first plurality of cryptocurrency account addresses with cryptocurrency addresses within each of the plurality of cryptocurrency account lists, a label to each cryptocurrency account address of the first plurality of cryptocurrency account addresses, is interpreted as a different dataset associated with a different account from that for which characteristics are subsequently determined.  
The claims are therefore interpreted as, “…assigning, based on comparing the first plurality of cryptocurrency account addresses with cryptocurrency addresses within each of the plurality of cryptocurrency account lists, a label to each cryptocurrency account address of the first plurality of cryptocurrency account addresses…in response to inputting the first plurality of cryptocurrency account addresses and associated labels  receiving, from the machine learning model, one or more characteristics associated with a different cryptocurrency account, wherein the one or more characteristics associated with the different cryptocurrency account identify potential issues with the different cryptocurrency account.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
  Claims 1, 4, 21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ronca (US Publication 20150363783), in further view of Monastyrsky (US Publication 2015/0088733), in further view of Jevans (US Publication 2020/0162485, where provisionals have been checked for priority date support), in further view of “Bitcoin Address Classification” (Machine Learning and Deep Learning Conference 2017, downloaded from https://www.osti.gov/servlets/purl/1464087  and attached as a PDF file).

  With regard to claims 1 and 21, Ronca discloses A system for managing cryptocurrency transactions comprising: at least one memory device containing instructions ([154], Figure 2 #202); and at least one processor executing the instructions to perform operations ([154], Figure 2 #201)  comprising: 
receiving, from a user device corresponding to a user, a request to investigate a cryptocurrency account ([119], [263], receive request to perform transaction, interpreted as comprising a request to ‘investigate’ the account; [149]; [263], Figure 8, # 804);
in response to the request, retrieving from a block chain, transaction history associated with the cryptocurrency account, wherein the transaction history comprises a first plurality of cryptocurrency account addresses ([264], “…alert engine 230 retrieves block chain information associated with the cryptocurrency transaction and determines at least one block chain cryptoidentifier from the block chain information in step 808. In some embodiments, a block chain cryptoidentifier may comprise a public key, an IP address, and one or more cryptocurrency wallets.”);        
receiving…one or more characteristics associated with the cryptocurrency account, wherein the one or more characteristics associated with the cryptocurrency account identify potential issues with the cryptocurrency account ([264] “…In step 806, alert engine 230 retrieves block chain information associated with the cryptocurrency transaction and determines at least one block chain cryptoidentifier from the block chain information in step 808. In some embodiments, a block chain cryptoidentifier may comprise a public key, an IP address, and one or more cryptocurrency wallets…”; [122], [149], where data allows access to account profile data, which can comprise location data (IP address, etc.); [158], [159], access from blockchain); 
determining a risk factor for the cryptocurrency account, based on the one or more characteristics of the cryptocurrency account determining a risk factor for the cryptocurrency account, based on the one or more  characteristics of the cryptocurrency account ([149], [166], [268], “…In step 816, alert engine 230 calculates a first factor score based at least in part upon the transaction history of the user profile associated with either the user requesting the transaction or the third party in the transaction…”; Figure 8);
in response to determining that the risk factor meets the risk factor threshold, sending, to the user device, a first command to display a warning associated with the risk factor ([169], [273], “…In step 826, alert engine 230 communicates an alert to the requesting user that the cryptocurrency transaction is suspicious based on the user profile associated with the third party.”).

Ronca discloses sending the warning to the user display, wherein the warning includes the risk factor, as discussed above, but Ronca does not specifically disclose that the warning and risk factor threshold are linked to a preference received from the user device.  However,   Monastyrsky discloses receiving from the user device a preference for a risk factor threshold, ([60], “…user response module reads user preferences that are entered directly into a user settings interface by the user…”; [72], “…provide an extent of protection functionality corresponding to the risks assessed by vulnerability assessment module 230 but also consistent with user preferences ascertained by user response module…If it is not possible to provide a full set of required protection, control module 240 is configured to provide as much protection as is tolerable by the user, based on an assessment by control module 240. Also, a notification can be made to the user via the user interface, in cases where the tolerable level of protection according to the user's preferences is below the recommended level of protection based on the assessed risk level.”; [86], “…In other exemplary cases, the overall level of protection may be reduced to suit the user's preference, and in response, a warning message is displayed for the user indicating that the level of protection is now less than the recommended level under the present circumstances. This type of warning message, in one embodiment, is triggered when the level of protection (expressed numerically or otherwise) is less than the recommended level of protection (according to predefined criteria) by a defined threshold…”), and sending, to the user device, a first command to display a warning associated with the risk factor ([72], [86], where ‘level of protection…less than recommended level’ is interpreted as correlating to ‘risk factor’). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the system for managing cryptocurrency transactions and account analysis as disclosed by Ronca, with the further modification of receiving user preference for risk level and sending warning accordingly as disclosed by Monastyrsky, because such a modification would provide as much protection as is tolerable by the user, therefore balancing security and customer preferences (see Monastyrsky, [72]).


Ronca discloses receiving a request and retrieving transaction history from a blockchain, as discussed above, and further discloses analyzing the retrieved data, as above.  However, Ronca does not specifically disclose such analysis comprises machine learning techniques.  However, Jevans discloses: 
  in response to the request, retrieving from a block chain, transaction history associated with the cryptocurrency account, wherein the transaction history comprises a first plurality of cryptocurrency account addresses ([23], “…blockchain transactions can be analyzed through machine learning for evidence of malicious behavior…”; [27], “…The environment may include a cryptocurrency address/wallet query service (hereinafter service 102), a user terminal 104, and a network 106. The service 102 can be used to query cryptocurrency addresses/wallets/exchanges or other entities that perform cryptocurrency transactions…The service 102 implements an API 110 that allows users to have access to the features of the service 102 such as an address/wallet query service with transaction details and risk scores.”; Fig. 1; [39], “…Once authenticated, the user terminal 104 can transmit queries to the service 102. As noted above, queries can be submitted to identify wallet information for a specified address. Another query could be submitted to identify wallet information related to a specific wallet identifier. A single wallet identifier can be provided. …if a user is tracking addresses they should proceed to re-retrieve the entire address list…”; [40])
receiving a plurality of cryptocurrency account lists, wherein each cryptocurrency account list of the plurality of cryptocurrency account lists is associated with a corresponding characteristic of a plurality of characteristics, and wherein each cryptocurrency account list comprises a corresponding plurality of account addresses ([34], “…The service 102 can also implement structure to detail a list of transactions such as transactions (an array of details of queried transactions), addresses (a map of an address to address information, such as a has table detailing address structures for input/output addresses in a transaction array), and IP history…”;  where the list of transactions and associated addresses/map is interpreted as cryptocurrency account lists; [25], “…The service is configured to profile countless numbers of global exchanges, ATMs, mixers, money laundering systems, gambling services and known criminal addresses to score transactions and assess risk.”; where the types of transaction entity, i.e. exchange, ATM, etc., are interpreted as the ‘corresponding characteristic’; [42], “…query a potential transaction looking at the wallets of the parties to a scheduled or potential transaction and the potential route of the transaction to determine if the transaction should be allowed or canceled. The transaction can be modeled using historical transactions involving one or more of the parties…”, where historical transactions comprise ‘lists’); 
assigning, based on comparing the first plurality of cryptocurrency account addresses with cryptocurrency addresses within each of the plurality of cryptocurrency account lists, a label to each cryptocurrency account address of the first plurality of cryptocurrency account addresses ([45], “…transactions from criminal type activities or direct attribution to a criminal or high risk address. Example criminal type activities are money laundering mixers, tumblers, foggers, stolen coins, ransomware or malware, gambling sites and Ponzi Schemes, and/or dark markets..”; [43], “…Risk scores can be generated for an address (e.g., is this address associated with malicious activity, either directly or indirectly). Risk scores can also be generated on a transaction basis…”; where the ‘associated with’ is broadly interpreted as comparing)
inputting the first plurality of cryptocurrency account addresses …into a machine learning model trained to identify characteristics associated with cryptocurrency accounts ([46], “…the service 102 can provide blockchain forensics methodologies and systems that incorporate aspects of active attribution of data and machine learning to process the data into actionable cryptocurrency intelligence. In some embodiments, the active attribution of data provides specific information regarding cryptocurrency accounts, including data obtained from the dark market and deep web searching, as well as analysis on full blockchain nodes…”; where the ‘attribution’ is broadly interpreted as ‘labeling’); 
Jevans also discloses determining risk factor ([42], “…In some embodiments, the service implements a distinct risk scoring API that allows customers to test blockchain addresses and blockchain transactions for potential risk in order to comply with anti-money laundering requirements.’) and comparing to a threshold value ([42], “…a cryptocurrency platform may select to query a potential transaction looking at the wallets of the parties to a scheduled or potential transaction and the potential route of the transaction to determine if the transaction should be allowed or canceled. The transaction can be modeled using historical transactions involving one or more of the parties. This analysis is further effectuated through the calculation and provision of actionable risk scores for the proposed transaction. If the risk score is high, the transaction can be canceled and conversely allowed if the risk score is below a critical threshold.”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the system for managing cryptocurrency transactions and account analysis as disclosed by Ronca, as modified for receiving user preference for risk level and sending warning accordingly as disclosed by Monastyrsky, with the further modification of using machine learning techniques as disclosed by Jevans, because such techniques would enable entities to fulfill compliance obligations (see Jevans, [23 ], “…For example, blockchain transactions can be analyzed through machine learning for evidence of malicious behavior. These analyses include scoring and other actionable metrics that allow entities to fulfill their compliance requirements such as anti-money laundering compliance.”).

Jevans discloses machine learning techniques as discussed above, but does not specifically disclose supervised machine learning, and initial training sets followed by test sets, as recited by inputting the first plurality of cryptocurrency account addresses and associated labels into a machine learning model trained to identify characteristics associated with cryptocurrency accounts; in response to inputting the first plurality of cryptocurrency account addresses and associated labels receiving, from the machine learning model, one or more characteristics.
However, “Bitcoin Address Classification” discloses in response to the request (slide 7, “…given a bitcoin address, can we predict what class of entity it belongs to? For example, the address 19oztMBBL519s22iYba8BQo28Wnba4m19M…”), retrieving from a block chain, transaction history associated with the cryptocurrency account, wherein the transaction history comprises a first plurality of cryptocurrency account addresses (Slide 7, “…the address 19oztMBBL519s22iYba8BQo28Wnba4m19M has participated in 2 transactions and sent a total of 0.121 bitcoin. Is this address most likely owned by a mixing service, gambling site, exchange, or tor market?”);
receiving a plurality of cryptocurrency account lists, wherein each cryptocurrency account list of the plurality of cryptocurrency account lists is associated with a corresponding characteristic of a plurality of characteristics, and wherein each cryptocurrency account list comprises a corresponding plurality of account addresses (Slide 9, “Collect data…Aggregate a set of bitcoin addresses with known owners. Label each address with the class of entity that owns it, for example, mixing, gambling, exchange, etc.”; slide 10, “…Downloaded a labeled dataset from Chainalysis; Total of 10 classes, 16,651,820 addresses, and 176 entities…”);
 assigning, based on comparing the first plurality of cryptocurrency account addresses with cryptocurrency addresses within each of the plurality of cryptocurrency account lists, a label to each cryptocurrency account address of the first plurality of cryptocurrency account addresses (Slide 11, “For each address in our dataset, loop through the blockchain, identify transactions that address has participated in and compute features.”, where “label” is broadly interpreted as “feature”)
inputting the first plurality of cryptocurrency account addresses and associated labels into a machine learning model trained to identify characteristics associated with cryptocurrency accounts (Slide 13, “Apply Supervised Learning Classifier: Support Vector Machine (SVM)… Random Forest Classifier…”);
in response to inputting the first plurality of cryptocurrency account addresses and associated labels receiving, from the machine learning model, one or more characteristics associated with the cryptocurrency account, wherein the one or more characteristics associated with the cryptocurrency account identify potential issues with the cryptocurrency account (Slide 14, “SVM Implementation…Trained a multi-class and single-class classifier. Multi-class predicts one of 10 classes, where single-class predicts mixer vs. non-mixer.”; Slide 16, “Random Forest Implementation…Trained a multi-class and single-class classifier. Multi-class predicts one of 10 classes, where single-class predicts mixer vs. non-mixer. Identify important features by looking at features at the top of trees.”; Slide 17, “Multi-class…Most important features: (1) lifetime, (2) average received btc, (3) average sent btc, (4) max btc balance, (5) average number of pubkeyhash outputs.”; Slide 18, “Single-class…Most important features: (1) max number of outputs, (2) min number of outputs when address is a source, (3) average number of pubkeyhash outputs, (4) max number of outputs when address is a source, (5) total number of pubkeyhash outputs.”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the system for managing cryptocurrency transactions and account analysis as disclosed by Ronca, as modified for receiving user preference for risk level and sending warning accordingly as disclosed by Monastyrsky, as modified to use machine learning techniques as disclosed by Jevans, with the further modifications of supervised machine learning as disclosed by “Bitcoin Address Classification”, because such a modification would provide high accuracies for classifiers (See slide 35), and would provide applications for law enforcement (see slide 19).

With regard to claims 4 and 24, Ronca, in view of Monastyrsky, in further view of Jevans and “Bitcoin Address Classification”, disclose the limitations of 1 and 21 as discussed above.  Ronca further discloses comparing the risk factor with the risk threshold ([151], “…Alert engine 230 may compare the risk score to one or more thresholds to determine whether the transaction is suspicious…”); and sending a second command to display the warning and the risk factor, based on a determination that the risk factor exceeds the risk threshold ([153], [167], “…For example, the communication may be in the form of an email associated with the customer's account and device 110 may utilize GUI 114 to display a message that the transaction is not approved. This communication may also include one or more reasons why the transaction was or was not approved in certain embodiments...,” (where Ronca the first command, as cited above for claim 1, comprises “…communicates a notification to customer 102 that the risk score indicates suspicious activity by the third party…” ([169]), and in [167] Ronca discloses ‘reasons’, comprising a second command.  It is also noted that the recited risk factor is interpreted as the ‘characteristic’ prompting the warning, as disclosed in Figure 8b and [85] of Applicant’s PGPub; it is further noted that the ‘suspicious activity by third party’ disclosed by Ronca comprises such a characteristic). 


Claims 6, 8-10, 26, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ronca (US Publication 20150363783), in view of Monastyrsky (US Publication 2015/0088733), in further view of Jevans (US Publication 2020/0162485, where provisionals have been checked for priority date support), in further view of “Bitcoin Address Classification” (Machine Learning and Deep Learning Conference 2017, downloaded from https://www.osti.gov/servlets/purl/1464087  and attached as a PDF file), in further view of Kalgi (US Publication 2013/0013499).
With regard to claims 6 and 26, Ronca, in view of Monastyrsky, in further view of Jevans and “Bitcoin Address Classification”, disclose the limitations of 1 and 21 as discussed above. Ronca further discloses receiving the request comprises receiving a specification of a communication method for sending the first command ([52], [53], where [52] discloses a myriad of communication methods, and [53] discloses user communicating with system over network; and where the limitation is interpreted as the receiving of a request over a certain communication method also specifies the communication method for sending a response (the ‘command’).) However, in the interest of compact prosecution, it is additionally noted that Kalgi specifically discloses a request comprising specification of a communication method for sending a response (the first command), receiving the request comprises receiving a specification of a communication method for the response ([40], “…For example, the payment request may be a webpage that uses a protocol string (e.g., a string starting with "ewalletcheckout://") to indicate that the merchant uses an EWCP-supported protocol. In one embodiment, the protocol string may be detected by an EWCP application 312 (see FIGURE 5 for additional details regarding detecting merchant support for an EWCP-supported protocol), and the E-Wallet may be activated in response. In another embodiment, the webpage may detect (e.g., via Javascript) whether an EWCP application 312 is installed on the client and use the protocol string if the EWCP application is installed (and use a non EWCP payment method otherwise)…;” [45], “…The EWCP provider may also provide a purchase response 345 to the client. The purchase response may facilitate providing the customer with a receipt (e.g., it may include a transaction authorization code that confirms the transaction and may be included as part of the receipt), may redirect the customer to a webpage (e.g., a merchant provided webpage to which the customer should be redirected upon successful payment), and/or the like, and may be in XML format…”; where the request establishes communication method/protocol, and response is sent accordingly). 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the system for managing cryptocurrency transactions and account analysis as disclosed by Ronca, as modified for receiving user preference for risk level and sending warning accordingly as disclosed by Monastyrsky, as modified to use machine learning techniques as disclosed by Jevans, as modified to use supervised machine learning as disclosed by “Bitcoin Address Classification”, with the further modification of enabling communication protocol determinations as disclosed by Kalgi, because such a modification would allow communications amongst participants, thus enhancing ease of use and increasing customer satisfaction (see Kalgi, [40], as above.). 

With regard to claims 8 and 28, Ronca, in view of Monastyrsky, in further view of Jevans and “Bitcoin Address Classification”, disclose the limitations of 1 and 21 as discussed above.  Ronca further discloses receive the request ([8], [61], [114]-[116]), and send the first command ([167], [169], as discussed above, but Ronca does not specifically disclose an Application Programming Interface (API) portal configured to perform the receiving/sending.  However, Kalgi discloses an Application Programming Interface (API) portal configured to perform operations ([30], “…The EWCP provider may also provide a confirmation to the merchant that payment information was obtained 125 (e.g., via an API call, via an email, and/or the like). In one embodiment, the EWCP provider may provide a receipt (e.g., a confirmation page, a confirmation email, and/or the like) to the customer…”).    It is also noted that Jevans also discloses use of API ([24]).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the system for managing cryptocurrency transactions and account analysis as disclosed by Ronca, as modified for receiving user preference for risk level and sending warning accordingly as disclosed by Monastyrsky, as modified to use machine learning techniques as disclosed by Jevans, as modified to use supervised machine learning as disclosed by “Bitcoin Address Classification”, with the further modification of employing an API call as disclosed by Kalgi, because such a modification would allow communications amongst participants (see Kalgi, [30], as above.). 

With regard to claims 9 and 29, Ronca, in view of Monastyrsky, in further view of Jevans and “Bitcoin Address Classification”, disclose the limitations of 1 and 21 as discussed above.  Ronca further discloses receiving the request ([8], [61], [114]-[116]), but does not specifically disclose that receiving comprises receiving from a browser extension operating on the user device.  However, Kalgi discloses receiving/sending from a browser extension operating on the user device ([47]-[48], “…the user may add EWCP support by installing a browser extension, a plug-in, an add-on, an applet, and/or the like. Such an extension may be used to trigger, launch and instantiate an E-Wallet application.”; [49] discloses receiving, [50] discloses sending).   
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the system for managing cryptocurrency transactions and account analysis as disclosed by Ronca, as modified for receiving user preference for risk level and sending warning accordingly as disclosed by Monastyrsky, as modified to use machine learning techniques as disclosed by Jevans, as modified to use supervised machine learning as disclosed by “Bitcoin Address Classification”, with the further modification of employing a browser extension as disclosed by Kalgi, because such a modification would allow communications amongst participants (see Kalgi, [30], as above.). 

With regard to claims 10 and 30, Ronca, in view of Monastyrsky, in further view of Jevans and “Bitcoin Address Classification”, disclose the limitations of 1 and 21 as discussed above.  Ronca further discloses receiving the request ([8], [61], [114]-[116]), but does not specifically disclose that receiving comprises receiving the request from a mobile application operating on the user device.  However, Kalgi discloses receiving a request from a mobile application operating on the user device ([47]-[48], “…the user may add EWCP support by installing a browser extension, a plug-in, an add-on, an applet, and/or the like. Such an extension may be used to trigger, launch and instantiate an E-Wallet application…In another embodiment, the user may add EWCP support by installing a mobile EWCP application…”; [49] discloses receiving, [50] discloses sending; [28] discloses mobile device).   
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the system for managing cryptocurrency transactions and account analysis as disclosed by Ronca, as modified for receiving user preference for risk level and sending warning accordingly as disclosed by Monastyrsky, as modified to use machine learning techniques as disclosed by Jevans, as modified to use supervised machine learning as disclosed by “Bitcoin Address Classification”, with the further modification of employing a mobile app as disclosed by Kalgi, because such a modification would allow communications amongst participants (see Kalgi, [30], as above.). 



Claims 7, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ronca (US Publication 20150363783), in view of Monastyrsky (US Publication 2015/0088733), in further view of Jevans (US Publication 2020/0162485, where provisionals have been checked for priority date support), in further view of “Bitcoin Address Classification” (Machine Learning and Deep Learning Conference 2017, downloaded from https://www.osti.gov/servlets/purl/1464087  and attached as a PDF file), in further view of Dutt (US Publication 2016/0162900), in further view of Scam Database, “The Ethereum Scam Database helps you avoid cryptocurrency scammers”, downloaded from https://thenextweb.com/hardfork/2018/01/15/ethereum-scam-cryptocurrency-phishing/ and attached previously as PDF file. 
With regard to claims 7 and 27, Ronca, in view of Monastyrsky, in further view of Jevans and “Bitcoin Address Classification”, disclose the limitations of 1 and 21 as discussed above.  Ronca further discloses receiving a report relating to the cryptocurrency account ([169], “…enterprise cryptocurrency server 130 communicates a notification to customer 102 that the risk score indicates suspicious activity by the third party. For example, cryptocurrency risk detection engine 232 may communicate the notification over network 120 via links 116 to device 110…communication may comprise a pop up notification from the enterprise application displaying a message that the risk score indicates suspicious activity by the third party. In certain embodiments, this communication may also include what the suspicious activity is, the highest factor score from the block chain factors, or the risk score comparison to the threshold…”).
Ronca discloses receiving a report from a system server, but does not specifically disclose receiving a report from a third party.  However, Dutt discloses receiving, from a third party, a report relating to the … account, wherein the report includes information indicating a trustworthiness of the … account, and list of known fraudulent accounts ([128]-[132], [156], “…a verification message is sent to a user device associated with the user, where the user is prompted to enter user credentials and validate the transaction, reject/decline the transaction, and/or flag the transaction as fraudulent or non-fraudulent. If the transaction is flagged fraudulent, an entry is made into the database of the appropriate fraud prevention system…” where the entry in the database is interpreted as a report relating to the account of the entity instituting the transaction the user is flagging as fraudulent, and is interpreted as comprising a list of known fraudulent account; the user is interpreted as the ‘third party’).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the system for managing cryptocurrency transactions and account analysis as disclosed by Ronca, as modified for receiving user preference for risk level and sending warning accordingly as disclosed by Monastyrsky, as modified to use machine learning techniques as disclosed by Jevans, as modified to use supervised machine learning as disclosed by “Bitcoin Address Classification”, with the further modification of receiving, verifying and storing reports regarding trustworthiness of accounts as disclosed by Dutt because identifying fraud during a transaction would enable users to deny transactions, thereby minimizing loss and increasing customer satisfaction (see Dutt [129]-[130], [132]).
Ronca discloses sending reports, as discussed above, and Dutt further discloses a third party providing such reports, but Dutt does not disclose the third party comprising a crowd-sourcing device.  However, Scam Database discloses the third party is a crowd-sourcing device (page two, second full paragraph , “…The Ethereum ETH Scam Database (EtherscamDB) is a handy website that collects crowdsourced information about heaps of online scams in order to guide rookie cryptocurrency enthusiasts away from falling victim to malicious actors, seeking to snatch their precious coins and empty their wallets.”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the system for managing cryptocurrency transactions and account analysis as disclosed by Ronca, as modified for receiving user preference for risk level and sending warning accordingly as disclosed by Monastyrsky, as modified to use machine learning techniques as disclosed by Jevans, as modified to use supervised machine learning as disclosed by “Bitcoin Address Classification”, as modified by the technique of receiving, verifying and storing reports regarding trustworthiness of accounts as disclosed by Dutt, with the further modification of receiving account information from crowd-sourcing devices as disclosed by Scam Databases, because this known technique would have enabled users to report fraud, which would prevent further losses to fraud, and increase customer trust and satisfaction in the system (see Scam Database, page 3, paragraph 6).   

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mehta (EP 3 624 042 A1), attached as PDF file.
Yin (“A First Estimation of the Proportion of Cybercriminal Entities in the Bitcoin Ecosystem using Supervised Machine Learning”, Published in: Proceedings. 2017 IEEE International Conference on Big Data, downloaded from https://research-api.cbs.dk/ws/portalfiles/portal/55368967/Bitcoin_IEEE_BigData_2017S20207.pdf and attached as a PDF file.)
Harlev (“Breaking Bad: De-Anonymising Entity Types on the Bitcoin Blockchain Using Supervised Machine Learning”, Proceedings of the 51st Hawaii International Conference on System Sciences,  2018, downloaded from https://scholarspace.manoa.hawaii.edu/bitstream/10125/50331/1/paper0444.pdf and attached as a PDF file.)

  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685